                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ALAN BANKHALTER,                                Case No. 5:19-cv-05881-EJD
                                                      Plaintiff,
                                   8
                                                                                        REFERRAL FOR PURPOSE OF
                                                v.                                      DETERMINING RELATIONSHIP
                                   9

                                  10    TIMOTHY D. COOK, et al.,
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED, to the

                                  14   Honorable Yvonne Gonzalez Rogers for consideration of whether the case is related to In Re

                                  15   Apple Inc. Securities Litigation, No. 4:19-cv-02033-YGR.

                                  16          IT IS SO ORDERED.

                                  17   Dated: October 1, 2019

                                  18                                                 ______________________________________
                                                                                     EDWARD J. DAVILA
                                  19                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
